Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 7, 2022

                                     No. 04-22-00258-CR

                        EX PARTE Luis Miguel RAMIREZ PEREZ

                        From the County Court, Kinney County, Texas
                                  Trial Court No. 10366CR
                         Honorable Roland Andrade, Judge Presiding


                                        ORDER
       On September 29, 2022, the State filed a “Motion to Strike Appellant’s Reply Brief, or
Permit Additional Briefing After Submission in Ex parte Ortiz (No. 04-22-00260-CR).” We
GRANT the State’s motion as to its request to file additional post-submission briefing. We
ORDER that the State may file a sur-reply brief on or before October 19, 2022. We take under
advisement the State’s motion as to its request to strike Appellant’s reply brief. We ORDER that
Appellant may file a response as to the State’s request to strike Appellant’s reply brief on or
before October 17, 2022.

       Entered on this 7th day of October, 2022.

                                                                  PER CURIAM

ATTESTED TO: ___________________________
                 MICHAEL A. CRUZ,
                 Clerk of Court